                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                        Plaintiff,             )
                                               )
v.                                             )   Case No. 6:17-CR-03102-BCW
                                               )
DUSTIN S. PIPER,                               )
                                               )
                        Defendant.             )

                                               ORDER

        Before the Court is Magistrate Judge David P. Rush’s Report and Recommendations (Doc.

#56) concerning Defendant’s motion to suppress evidence. (Doc. #39). Defendant filed objections.

(Doc. #57). The Court, after an independent review of the record and the applicable law, adopts

the Magistrate’s Report and Recommendations. Accordingly, it is hereby

        ORDERED that the Magistrate’s Report and Recommendations be attached to and made

part of this Order (Doc. #56). It is further

        ORDERED Defendant’s motion to suppress evidence (Doc. #39) is DENIED.


IT IS SO ORDERED.


DATED: August 16, 2019                             /s/ Brian C. Wimes
                                                   JUDGE BRIAN C. WIMES
                                                   UNITED STATES DISTRICT COURT
